Per curiam.
The question is whether an outgoing lessee of common school land possesses a compensable interest in 16,565 feet of conservation terracing by him under a lease dated January 9, 1956. The judgment of the district court declared that he possessed a compensable interest. The State Board of Educational Land's and Funds appeals.
The lessee possessed no compensable interest in the conservation terraces. The judgment is reversed and the cause remanded with directions to render a declaratory judgment in accordance with this opinion.
Reversed and remanded with directions.